DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Begleiter et al. (US Pub No 2012/0318476).
In regard to claim 1, 
Begleiter discloses a vehicle body front structure (see Fig 3), comprising: 
a shutter mechanism (with upper and lower grills 40, best seen in Fig 4) which comprises an upper shutter that sends air to a cooling device (38) for cooling a power device (32, air entering through the grill generally into the engine compartment), and a lower shutter that is arranged below the upper shutter (see Fig 4) and sends air to a peripheral component (to brakes 50, by at least partially delivering air through passages 58, see especially Figs 1 and 4) arranged at a back of a vehicle body of the cooling device (being “behind” the radiator 38 in the vehicle “front to back” direction); 
a cooling duct (either of 56, 58) which is arranged along the bottom side of the engine bay (30, see Figs 1 and 4) and to which air is sent from the lower shutter (see Fig 1 and 4); wherein 
the cooling duct (either of 56, 58) comprises: 
an intake port portion (52) which is communicated to the lower shutter (see especially Fig 4) and to which air is sent from the lower shutter (see the flow arrows in Fig 1), and 
a discharge port portion (54) which is positioned at the back of the vehicle body (generally extending into and facing the rearward direction of the vehicle) of the power device (32) in a state of being communicated to the intake port portion (see the flow arrows in Fig 1), and sends air toward the peripheral component (50).
Begleiter does not positively disclose “an under cover which covers the power device, the cooling device, and the peripheral component from below” or wherein the cooling duct extends along it.
In other words, Begleiter simply does not show the underside of the vehicle in the figures or discuss it in the specification. 
However, Examiner takes Official Notice that it is ubiquitously known throughout the art to configure vehicles with frames that support the engine and body, oil trays mounted beneath the engine, aerodynamic panels that cover the bottom side of the car to minimize drag, etc. Any vehicle component found underneath the engine and brake system components of Begleiter could be considered “a cover”, as is very broadly claimed. And as the cooling duct extends along the engine, it would likewise extend past any component attached to or near the bottom of the engine. 
As such, Examiner considers that the limitations not positively recited by Begleiter (“an under cover which covers the power device, the cooling device, and the peripheral component from below” and the cooling duct being “arranged along the under cover”) would have been obvious to one of ordinary skill in the art at the time the invention was made (if not inherent due to the design of modern vehicles).
In regard to claim 2, Begleiter modified supra discloses the structure of claim 1, wherein 
the cooling duct (either of 56, 58) comprises 
a pair of extending portions (the tubular bodies of 56 and 58) which are arranged along the under cover (as modified above, generally running along wither side of the bottom of the engine) on a left side and a right side in a vehicle width direction (see Figs 1 and 4, also see Paragraph 0021) in a state of being communicated to the intake port portion (52), and 
with regard to the pair of extending portions, 
each of the pair (56 and 58) of extending portions bypasses an outer side in the vehicle width direction of the power device (32, see Fig 1) and extends toward the back of the vehicle body (extending generally in the “front to back” direction) to a vicinity of the peripheral component (50), and the discharge port portion (54) is arranged at a distal end of each of the pair of extending portions (see Fig 1).
In regard to claim 3, Begleiter modified supra discloses the structure of claim 2, wherein each of the pair (56 and 58) of extending portions is formed in an arc shape in a plan view (the view of claim 1) in a way of bypassing the outer side in the vehicle width direction of the power device (each of 56 and 58 having a curving shaped to extend around the width direction of engine 32).
In regard to claim 9, Begleiter modified supra discloses the structure of claim 1, wherein the cooling duct (either of 56 and 58) is formed in a way of surrounding a lower surface contour of the power device (generally wrapping their way around engine 32, see Figs 1 and 4).

Allowable Subject Matter
Claims 4-8 and 10-12 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747